Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	JP 206-28001 and WO 2013/146975, cited in the information disclosure statement of 26 February 2019, and JP 2013-14470, cited in the information disclosure statement of 28 October 2021, have been considered with respect to the provided English abstracts. JP 11-170547, in the information disclosure statement of 26 February 2019, has been considered with respect to the provided English translation.
Drawings
The drawings were received on 26 February 2019.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
There is no teaching or suggestion in the cited art of record of a piezoelectric element having the claimed structure where the piezoelectric layer comprises a plurality of crystal grains containing potassium, sodium and niobium and where the ratio of the atom concentration of potassium in the grain boundaries of the grains (NK1) to the atom concentration of potassium in the grains (NK2) satisfies the relationship 1<NK1/ NK2< 2.4. The closest art are U.S. patents 8,674,589 and 6,884,364 which teach piezoelectric layers comprising a piezoelectric ceramic material, which is one having a plurality of crystal grains, containing potassium, sodium and niobium. The taught ceramics have a ratio of the atom concentration of potassium in the grain K1) to the atom concentration of potassium in the grains (NK2) greater than 2.4. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
11/23/21